Robinson, Ch. J.
(concurring specially). In this case defendants appeal from an order denying a motion for a new trial. The complaint is sufficient. It avers that, to extort money from the plaintiff, the defendants arrested and imprisoned him in the county jail in Ilebron, to his damage $10,000. The verdict is for actual damages, $1,000; for exemplary damages, $3,000. The arrest and imprisonment is not denied, but each defendant claims to be perfectly innocent. Culeman, the justice, says he merely acted as a justice of the peace and issued a warrant; Lungers, that he merely acted as an attorney at law; Schwenk, that in making the complaint and in causing the arrest he *283acted in good faith on the advice of Mr. Jungers. The warrant on which plaintiff was arrested merely charges him with swindling. The charge of the complaint is as follows:
“Fred Schwenk, being first duly sworn, says: That on the 29th day of December, 1917, at the city of TIebron, in said county, the above-named defendant did wilfully and unlawfully swindle this plaintiff out of his money by means of a note in writing, and which defendant used as a false and fraudulent device to cheat this complainant, against the peace and dignity of the state of North Dakota.
“Wherefore, complainant prays that the said defendant may be arrested and dealt with according to law.
“(Signed) Fred Schwenk.”
The complaint does not state facts sufficient to constitute a public offense, and the justice had no right or jurisdiction to issue a warrant. The arrest was made in the nighttime about 10 :30 p. m. on July 10, 1919. It was made to force the plaintiff to pay or secure a promissory note for $87 that he had made to Schwenk for money loaned. When arrested the plaintiff was taken to the office of Jungers. Culeman was there and wanted the plaintiff to settle by giving a note and mortgage on his house, or by inducing his uncle to sign a note with him.
Plaintiff testifies: Culeman said he would put me to jail if I did not give the note and mortgage. Plaintiff refused. They put him in jail and he was there over night. Next morning they brought him again before the justice and Jungers.
Plaintiff testifies: Culeman said to him: You got to give a mortgage or get your uncle to sign a note and then you can go.
Q. Well, what did he do?
A. Well, when I say that I would not settle that way he went up from his chair, went with his fist for my face and shook his fist in my face, and he says: “You'are a robber.” He said: “You are the biggest robber and the biggest lawbreaker in tbe whole world;” and Jungers said: “You have to settle, that is all there is about it.”
Then they said, if you have no money to pay it you got to go to jail till your lawyer comes back, and they put me in jail again. They left me there till noon. Then the deputy sheriff came and opened the lock *284and said: “You can go to dinner; you can go to work.” That was the end of it.
By a special verdict the jury found that, for the purpose of extorting money from the plaintiff, the defendants jointly caused him to be arrested and confined in the city jail at Hebron, and that none of the defendants believed the plaintiff to be guilty of any offense. That part of the verdict is well sustained by the evidence. The legal procedure was a mere hocus-pocus and a gross abuse of legal process. It was no justification to any party. However, the verdict is clearly excessive. The sum assessed for actual damages was entirely sufficient to include the exemplary damages. Hence, it is ordered that a new trial be granted, with costs to abide the event of the action.
Beversed and remanded forthwith.